(specially concurring) .
Plaintiff testified as follows:
“The farm I operate at Lewiston is 65 acres. I have had the 65 acres since I got ont of the army. The amount I have in hay varies, the most I ever did have in ha.y at one time was 45 acres, the least I ever had was some 20 odd. It is all under irrigation right now. I have about three acres in pasture land, the rest is cultivated farm land. The most beets I ever had was 18 acres, the least was five. My grain is irrigated grain. Tho most grain was possibly 15 acres. It was oats and barley. I did not have any wheat. The last grain I had was five or six aeres. I had a truek garden for my own use. No fruit trees. I have had as high as thirteen cows. At the time we wore married my. wife had tour cows and I had one. We increased it to thirteen and sometimes it was ten. We had between ten and thirteen all the time.
“Since I got out of the army I have cultivated all of this farm land each year. Since I got out of the army I have put every bit of the farm to use every year with the exception of three acres of pasture. I have always kept that for pasture. So I have really sixty two acres under cultivation less some rights in that. The deeds call for that. I bought the biggest portion of this farm around 1912, I wouldn’t ho definite as to the date. I gradually added to it by small purchases until I went into the army.
“Since I came out of the army I have purchased one and three-fourths acres. I couldn’t tell the year, hut it was in the neighborhood of 1924. I could toll that I paid $270.00 for it offhand. I can’t tell what I paid for it. I paid for it.
“I did not have a dwelling honse on this place Avhen I bought it. I put one on some time after. I had a house there prior to the time I went into the army. In 1923 I built a ham on this farm that cost in the neighborhood of $1500.00. I built a milkhouse, but I don’t know when. It cost about $50.00. I built a chicken house in 1928. It cost less than $500.00, something like $300.00, I don’t know for sure. The milking machine cost around $315.00. I have spent about $700.00 since the war in putting in new fences and repairing old ones. In creating land for irrigation purposes I put in about $700.00. The irrigation pump which I installed on the farm cost me a thousand dollars. I installed that pump after I got back from the army. Before I went into tho army there were forty five acres that I didn’t have water rights to. I bought those after I got out of the army and paid $400.00 for them. * * *
“I hank with the Lewiston State Bank of Lewiston and banked with them before and after the war. All the deposits with the exception of what I got from my wife, which was $2,250.00, are receipts from the operation of this farm. That was deposited in November, 1919.”
His deposits in the bank were: 1919, $5,-009.08; 1920, $4,141.42; 1921, $1,339.09; 1922, $2,720.36; 1923, $4,015.20; 1924, $4,-289.26; 1925, $3,856.83; 1926, $2,647.64; 1927, $2,139.92; 1928, $4,111.30; 1929, $4,-296.04; 1930, $3,082.01; 1931, $3,593.25; 1932, $1,499.23; and 1933, $979.35. These undisputed facts reflect a work record which precludes recovery on plaintiff’s part. I, therefore, concur in the reversal of the judgment. But in doing so, I do not share the view that the testimony of the doctors was incompetent.
 It is settled by recognized principles of law that a doctor may not testify in a case of this kind whether in his opinion the insured is totally and permanently disabled. That is a legal conclusion upon which ho may not express an opinion, for it invades the province of the jury. United States v. Bass (C. C. A.) 64 F.(2d) 467. Neither should he he allowed to testify whether a visible disability, such as the loss of an arm, leg, or eye, renders one unable to follow continuously a substantially gainful occupation 'because tho jury can determine quite as well as a doctor the degree of disability in such circumstances. The case of Miller v. United States (C. C. A.) 71 F.(2d) 361, falls within that class.
It affirmatively appears from the record that the question propounded to Doctor Hayward included a definition of total and permanent disability. With it in mind, the witness responded that in his opinion insured was so disabled at the material times. The narrative record docs not reflect the form of the questions propounded to the other doctors. The competency of tho testimony was not raised by the parties in the trial court, nor in this court. That -fact doubtless ex*720plains the absence of the questions in verbatim. We should assume in that situation that the questions to the other physicians contained a like definition. Propounded in that form, it was tantamount to asking the witness whether in his opinion the insured was able to follow continuously • a substantially gainful occupation. The legal question presented is whether testimony of that kind’is competent.
The general rule against a witness properly qualified as an expert expressing an opinion upon the legal question to be decided by the jury does not preclude him from testifying upon the technical issue or point in judgment. One of the leading cases upon that question is United States Smelting Co. v. Parry (C. C. A.) 166 F. 407, 410. There a brick mason recovered damages for personal injuries suffered as the result of a fall from a scaffold used in the construction of a bridge. It was contended that planks protruded beyond the end of the scaffold without being secured; that they were unsafe and caused the accident. A practical brick mason was permitted to testify over objection that a scaffold constructed in that manner was not as safe as those usually used in work of that kind and was very dangerous. After stating the general doctrine against an expert witness expressing an opinion upon the ultimate question for the jury, the court said:
“It is true that in trials by jury it is their province to determine the ultimate facts, and that the general rule is that witnesses are permitted to testify to the primary facts within their knowledge, but not to their opinions. And it is also true that, this, has at. times led to the statement that witnesses may not give their opinions upon the ultimate facts which the jury are to decide, because that would supplant their judgment and usurp their province. But such a statement is not to be taken. literally. It but reflects the general rule, which is subject to important qualifications, and never was intended to .close any. reasonable avenue to the truth in the investigation of questions of fact. Besides, the tendency of modern decisions is not only to give as wide a scope as is reasonably pos-, sible to the investigation of such questions, but also to.accord' to the trial judge a certain discretion in determining what testimony has a tendency to establish the ultimate facts, and to disturb his decision admitting testimony of that character only when it plainly, appears that the testimony had no legitimate bearing upon the questions at issue and was calculated to prejudice the mihds of .the jurors. Holmes v. Goldsmith, 147 U. S. 150, 164, 13 S. Ct. 288, 37 L. Ed. 118; Williamson v. United States, 207 U. S. 425, 451, 28 S. Ct. 163, 52 L. Ed. 278; Alexander v. United States, 138 U. S. 353, 356, 11 S. Ct. 350, 34 L. Ed. 954; Moore v. United States, 150 U. S. 57, 60, 14 S. Ct. 26, 37 L. Ed. 996; Clune v. United States, 159 U. S. 590, 592, 16 S. Ct. 125, 40 L. Ed. 269. And it is in keeping with this modern tendency that it is now generally held, as stated in Chicago Great Western Ry. Co. v. Mc-Donough (C. C. A.) 161 F. 657, 662, and in the eases there cited, that whether or not a witness tendered as an expert is qualified to testify as such rests largely in the discretion of the trial judge, and that his decision thereon ought not to be disturbed, unless it can be said that it was manifestly erroneous.
“The most important qualification of the general rule before stated is that which permits a witness possessed of special training, experience, or observation, in respect of the matter under investigation, to testify to his opinion when it will tend to aid the jury in reaching a correct conclusion; the true 'test being, not the total dependence of the jury upon such testimony, but their inability to judge for themselves as well as is the witness. A reference to adjudicated eases will show the extent of, this qualification, its application in actual practice, and the discretion accorded to the trial judge in that regard.”
The court held that the testimony was admissible, and affirmed the judgment. That ease, a widely recognized authority, has been followed repeatedly by this court and others. If was cited with approval by this court in New York Life Insurance Co. v. Doerksen, 64 F.(2d) 240, 241, in which this language was employed: “Where the matter under inquiry is one on which certain persons by reason of training, observation, or experience possess expert knowledge which will be of aid to the jury in reaching a correct solution of the issues and is therefore properly the subject of expert testimony, it is no objection that the opinion elicited from the expert is on an issue or point to be decided by the jury.”
That doctrine has peculiar application in a ease of this kind. The disability here results from the impairment of an internal organ of the body little known or unknown to laymen. The jury of laymen were required to learn the location and function of the organ, the degree of disorder, the extent *721of impairment, and whether one thus stricken is totally and permanently disabled. It is doubted whether any one will be heard to say that a doctor may not testify with respect to the nature of the disability, the organ involved, its functions, the degree of its impairment, how it should bo treated, whether the sufferer should rest, and -whether work would be harmful. If he may express an opinion as to the effect of work, lie should he allowed to say whether the patient is able to follow continuously a substantially gainful occupation without injury, because the two are the same thing expressed in different language. There is no substantial difference between them. And, in a ease involving disability resulting from impairment of an obscure internal organ, those skilled in medical science are the chief source to which a jury of laymen may turn for helpful information. It is a technical matter concerning which experts are Lest able to aid the jury. The admissibility of such testimony has been upheld. United States v. Clapp (C. C. A.) 63 F.(2d) 793. This court held that its exclusion constituted reversible error. Runkle v. United States, 42 F.(2d) 804. Its exclusion is to deny the jury access to the most valuable reservoir of aid in resolving the ultimate question presented to them. Of course, such testimony is not conclusive. After bringing; to bear upon it the exercise of their own experience and common knowledge, the jury may accept or reject it. Dayton Power & Light Co. v. Public Utilities Commission, 292 U. S. 290, 54 S. Ct. 647, 78 L. Ed. 1267; United States v. Gower (C. C. A.) 50 F.(2d) 370; United States v. Doublehead (C. C. A.) 70 F.(2d) 91.
The testimony was not upon the ultimate question to be resolved by the jury. The ultimate quesiion was whether the insured was totally and permanently disabled. The effect of the testimony was that in the opinion of the experts he was unable to follow continuously a substantially gainful occupation. That is the factual definitive term into which total and permanent disability has been translated. It is one step removed from the ultimate question which the jury must determine. It was strongly suggested in a quite recent case that a witness may be asked whether an insured is totally and permanently disabled if the question contains that definition; it being implied that such a question is tantamount to asking whether the sufferer may follow continuously a substantially gainful occupation. United States v. Matory (C. C. A.) 71 F.(2d) 798. That was the effect of the question asked each of the experts here.
In marshaling testimony in former cases, this court has repeatedly considered that given by doctors expressing an ojúnion as to the total and permanent disability of the insured or his inability to follow continuously a substantially gainful occupation; those terms having; been used interchangeably without objection. Testimony of that kind was taken into account in four eases submitted during the term at which this one was submitted and recently decided. United States v. Brown (C. C. A.) 72 F.(2d) 608; United States v. Flippence (C. C. A.) 72 F.(2d) 611; United States v. Worsley (C. C. A.) 72 F.(2d) 776; United States v. Higbee (C. C. A.) 72 F.(2d) 773. For a further discussion of this question, see the concurring opinion of Judge McDermott in United States v. Steadman (C. C. A.) 73 F.(2d) 706, decided concurrently herewith, and I am authorized to say that Judge McDERMOTT concurs in this opinion. I think the testimony was competent.